UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, DC 20549 FORM 8-K CURRENT REPORT Pursuant to Section 13 or 15(d) of the Securities Exchange Act of 1934 Date of report (Date of earliest event reported): October 2 , 201 5 National Beverage Corp. (Exact Name of Registrant as Specified in Its Charter) Delaware (State or Other Jurisdiction of Incorporation) 1-14170 59-2605822 (Commission File Number) (IRS Employer Identification No.) 8enth Street, Suite 4000 Fort Lauderdale, Florida (Address of Principal Executive Offices) (Zip Code) (954) 581-0922 ( Registrant’s Telephone Number, Including Area Code) (Former Name or Former Address, if Changed Since Last Report) Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions ( see General Instruction A.2. below): ☐ Written communications pursuant to Rule 425 under the Securities Act (17 CFR 230.425) ☐ Soliciting material pursuant to Rule 14a-12 under the Exchange Act (17 CFR 240.14a-12) ☐ Pre-commencement communications pursuant to Rule 14d-2(b) under the Exchange Act (17 CFR 240.14d-2(b)) ☐ Pre-commencement communications pursuant to Rule 13e-4(c) under the Exchange Act (17 CFR 240.13e-4(c)) Item 5.07 Submission of Matter to a Vote of Security Holders On October 2 , 201 5 , National Beverage Corp. held its Annual Meeting of Shareholders. The following matter w as voted upon at the meeting: Election of two Class I Director s for a term of three years. Mr. Joseph G . Caporella was re-elected by a vote of 43,646,985 shares for and 216,325 shares withheld ; and Mr. Samuel C. Hathorn, Jr. was re-elected by a vote of shares for and 6,166,404 shares withheld. There were no broker non-votes with respect to the above proposals. As of the end of our 2015 fiscal year, 74.3% of our earnings have been distributed to shareholders and our shareholders have been rewarded with value increases (stock appreciation assuming dividend reinvestment) of: Years FIZZ S&P 500 Multiple 5 % 73 % 2.3x 10 % 79 % 7.7x 20 % % 10.3x Our Board has been instrumental in leading this exemplary performance and we think both members standing for re-election deserved the support of all our shareholders. Despite their fiduciary responsibilities, some institutions have delegated their voting responsibilities to proxy advisory firms that apparently apply the same guidelines to all corporations on the basis of ideology without regard to their size or other unique aspects. These firms seem to favor form over substance by rewarding “process” rather than “performance.” SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934, the registrant has duly caused this report to be signed on its behalf by the undersigned thereunto duly authorized. National Beverage Corp. (Registrant) Date: October 8 , 201 5 /s/ George R. Bracken George R. Bracken Executive Vice President - Finance
